DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filled on 5/13/2019.
Claims 1-29 are pending examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US. Pat. Pub. No. 2018/0211320 A1 by Kamdar et al. (hereinafter A) in view of US. Pat. Pub. No. 2016/0117789 A1 by Ptalis et al. (hereinafter B).

Regarding claim 1, A teaches a system for coordinating transactions for domain names, the system comprising (Fig. 1 and abstract):
a computer processor coupled to a memory for implementing instructions stored on the memory to (Fig. 1 and par. 0018):
register via a portfolio management module a plurality of domain names with a domain name portfolio stored in a storage (Fig. 1 and database 180 and par. 0033), such that each of the domain names in a plurality of domain names belongs to only the domain name portfolio as a unique member of the domain name portfolio (par. 0030; if the domain name is available the registrant 195, registers the domain name);
associate a portfolio account (par. 0047; domain name registrants have portfolios) with the domain name portfolio (Fig. 1 and par. 0032; domain name registrar 110 will have a plurality of registrant accounts), the portfolio account configured for managing a pool of funds par. 0065 domain registrations fee) available for use in payment of the transactions for said each of the domain names of the plurality of domain names (Fig. 1 and par. 0032; domain name registrar 110 will manage a plurality of registrant accounts 150);
A fails to teach:
receive credit payment instructions attributed to the portfolio account, the credit payment instructions containing a credit payment amount;
recording the credit payment amount against the pool of funds in order to increase a level of the pool of funds;
receive debit payment instructions associated with a domain name of the domain name portfolio and domain name transaction information associated with the transaction for the domain name;
recording the debit payment amount against the pool of funds in order to decrease the level of the pool of funds; and
generating and sending a periodic report over the network detailing the level of the pool of funds and the transaction applied against 
However, B in analogous art teaches : 
receive credit payment instructions attributed to the portfolio account, the credit payment instructions containing a credit payment amount (Fig. 28; 2800; collecting, by the a plurality of hardware servers, a buyer funds from a Buyer);
recording the credit payment amount against the pool of funds in order to increase a level of the pool of funds (Fig. 30; the escrow funds by the third party);
receive debit payment instructions associated with a domain name of the domain name portfolio and domain name transaction information associated with the transaction for the domain name (Fig. 30; 3030; funds are in escrow with the third party);
recording the debit payment amount against the pool of funds in order to decrease the level of the pool of funds (Fig. 30, 3030; third party disburses the escrow funds to the seller) ; and
par. 0174; the electronic shopping cart Fig. 24, 25, 26, 27 and 30).
	Having the teachings of B, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the fund transfer limitation of B into the purchasing of domain name of A because doing would remedy the problem of A which finding a domain that is available (par. 0031 of A). 

Regarding claim 2, A in view of B teaches the system of claim 1, wherein the credit payment instructions are processed by the portfolio management module prior to receipt of the debit payment instructions (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 3, A in view of B teaches the system of claim 1, wherein the credit payment instructions are processed by the portfolio Fig. 24 – 27 and par. 0174 of B).

Regarding claim 4, A in view of B teaches the system of claim 1, wherein any of the credit payment instructions or the debit payment instructions are received directly from a registrar over a communications network connected to a network interface of the portfolio management module (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 5, A in view of B teaches the system of claim 1, wherein any of the credit payment instructions or the debt payment instructions associated with a registrar are received directly from a registry operator over a communications network connected to a network interface of the portfolio management module (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 6, A in view of B teaches the system of claim 1, wherein the portfolio management module is hosted on a server of a Fig. 24 – 27 and par. 0174 of B).

Regarding claim 7, A in view of B teaches the system of claim 1, wherein the portfolio management module is hosted on a server of a services provider in communication with a registry operator providing registry operations for the plurality of domain names (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 8, A in view of B teaches the system of claim 1, wherein the credit payment instructions are agnostic with respect to any of the plurality of domain names in the domain name portfolio (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 9, A in view of B teaches the system of claim 1, wherein the transaction information is a defined action for application against an object of the domain name in a registry (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 10, A in view of B teaches the system of claim 1, wherein the transaction information is record of a defined action for application against an object of the domain name in a registry (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 11, A in view of B teaches the system of claim 1, wherein the transaction information is record of a defined action already applied against an object of the domain name in a registry (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 12, A in view of B teaches the system of claim 9, wherein the defined action is selected from the group consisting of: registration; maintenance; transfer and renewal (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 13, A in view of B teaches the system of claim 1, wherein the credit payment instructions includes a domain name ID for Fig. 24 – 27 and par. 0174 of B).

Regarding claim 14, A in view of B teaches the system of claim 1, wherein the credit payment instructions includes a portfolio account ID for associating the credit payment amount with the pool of funds (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 15, A in view of B teaches the system of claim 1, wherein the credit payment instructions includes a domain name portfolio ID for associating the credit payment amount with the pool of funds (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 16, A in view of B teaches the system of claim 1, wherein the credit payment instructions includes a registrar ID or a registry operator ID for associating the credit payment amount with the pool of funds (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 17, A in view of B teaches the system of claim 1, wherein the debit payment instructions includes a domain name ID for associating the debit payment amount with the pool of funds(Fig. 24 – 27 and par. 0174 of B).

Regarding claim 18, A in view of B teaches the system of claim 1, wherein the debit payment instructions includes a portfolio account ID for associating the debit payment amount with the pool of funds (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 19, A in view of B teaches the system of claim 1, wherein the debit payment instructions includes a domain name portfolio ID for associating the debit payment amount with the pool of funds (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 20, A in view of B teaches the system of claim 1, wherein the debit payment instructions includes a registrar ID or a registry Fig. 24 – 27 and par. 0174 of B).

Regarding claim 21, A in view of B teaches the system of claim 1, wherein the plurality of domain names belongs to a common Top Level Domain (TLD) (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 22, A in view of B teaches the system of claim 1, wherein the plurality of domain names belongs to a common Second Level Domain (SLD) (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 23, A in view of B teaches the of claim 1, wherein the instructions further comprise registering a registrar with the portfolio management module by a set of login credentials and a set of connections for use in submitting any of the credit payment instructions or the debit payment instructions pertaining to any of the domain names of the plurality of domain names (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 24, A in view of B teaches the system of claim 1, wherein the instructions further comprise registering a registry operator with the portfolio management module by a set of login credentials and a set of connections for use in submitting any of the credit payment instructions or the debit payment instructions pertaining to any of the domain names of the plurality of domain names (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 25, A in view of B teaches the system of claim 1, wherein the instructions further comprise:
receiving the credit payment instructions containing financial instruction data; and forwarding the credit payment amount with the financial institution data to a financial institution for processing against a financial account of a registrar hosted by the financial institution with the credit payment amount or a debit payment amount (Fig. 24 – 27 and par. 0174 of B).

Regarding claim 26, A in view of B teaches the system of claim 1, wherein the instructions further comprise:
receiving the credit payment instructions containing financial instruction data Fig. 24 – 27 and par. 0174 of B); and
forwarding the credit payment amount with the financial institution data to a financial institution for processing against a financial account of a registry operator hosted by the financial institution with the credit payment amount or a debit payment amount Fig. 24 – 27 and par. 0174 of B).

Regarding claim 27, A in view of B teaches the system of claim 1, wherein the portfolio account is assigned to a registrar pertaining to the domain name portfolio of the domain names administered by the registrar Fig. 24 – 27 and par. 0174 of B).

Regarding claim 28, A in view of B teaches the system of claim 1, wherein the portfolio account is assigned to a registry operator pertaining to Fig. 24 – 27 and par. 0174 of B).

Claims 29, has similar limitations as to claim 1 and does not teach or further define the limitations recited in claim 1.  Therefore, claim 29 is also rejected for the similar reasons set forth in claims 1-8, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHERA HALIM whose telephone number is (571)272-4003.  The examiner can normally be reached on Mondays and Tuesdays 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



2/27/2021


/SAHERA HALIM/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457